DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 19-20, 22-24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gugick (US 8,260,750 B1).
For claim 1, Gugick teaches a computer-implemented method (CIM) comprising: receiving an identification of a relevant column in a database that is considered as relevant data that is relevant to operation of a target application (see column 6 lines 10-13, column 15 lines 5-8, column 11 lines 45-50, and other locations: every stored item has an address and/or path name; view that as said identification; it is used every time the item is accessed); responsive to the identification of the relevant column, gathering, by an intelligent backup engine, change tracking information for the relevant column from a set of source(s) including at least: a backup source application (see figure 1, column 6 lines 2-16, and other locations; view backup agent 120 including escalation agent 122 as said backup engine; view monitoring for changes as said gathering change tracking; view application associated with database as said backup source application); determining that the amount of changes to the relevant column have exceeded a predetermined threshold value; and responsive to the determination that the amount of changes have exceeded the threshold value, automatically triggering a backup of the relevant column (see figure 2, column 6 line 35, abstract, and other locations).

For claim 2, Gugick teaches the limitations of claim 1 for the reasons above and further teaches wherein the set of sources further includes a file system (see column 4 lines 3-8, column 6 lines 19-23, and other locations).

For claim 4, Gugick teaches the limitations of claim 1 for the reasons above and further teaches wherein the set of sources further includes a block level data handling system (see column 6 lines 11-12 and other locations).

For claims 19-20 and 22, the claims recite essentially similar limitations as claims 1-2 and 4 respectively. Claims 19-20 and 22 are a computer program product. 

For claims 23-24 and 26, the claims recite essentially similar limitations as claims 1-2 and 4 respectively. Claims 23-24 and 26 are a computer system. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gugick (US 8,260,750 B1), in view of Ashokkumar (US 2020/0042400 A1).
For claim 3, 
Gugick teaches the limitations of claim 1 for the reasons above. 
Gugick does not explicitly teach “wherein the set of sources further includes a middleware layer including an operating system and a hypervisor running on the operating system”.
However, Ashokkumar teaches wherein the set of sources further includes a middleware layer including an operating system and a hypervisor running on the operating system (see figure 6, paragraphs 19-20, and other locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gugick to include “wherein the set of sources … operating system”, as taught by Ashokkumar, because each one of Gugick and Ashokkumar teach change threshold triggering backup therefore they are analogous arts and because backed up databases are often implemented in clouds, which contain said claimed components (see figure 6, paragraphs 12, and 95, and other locations).


For claims 21 and 25, 
the claims recite essentially similar limitations as claim 3. Claims 21 and 25 are a computer program product and computer system respectively. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114